Citation Nr: 1627504	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-12 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Whether the discontinuance of Veterans Retraining Assistance Program (VRAP) benefits as of January 21, 2014 was proper. 
 
2.  Whether an education debt resulting from the overpayment of VRAP benefits in the amount of $548.33 was properly created.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in St. Louis, Missouri. 

The issue of the validity of the Veteran's debt of $548.33, resulting from the overpayment of VRAP benefits, is addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, ceased his full-time community college course enrollment as of January 21, 2014, thereby rendering him ineligible for VRAP benefits.


CONCLUSION OF LAW

The discontinuance of VRAP benefits as of January 21, 2014 was proper.  38 U.S.C.A. § 4100, Note (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011); 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran has been afforded appropriate due process, notification and assistance regarding the issue on appeal.  The appeal involves a downstream issue as to a benefit that was already granted-VRAP.  The outcome turns on an application of law to undisputed facts regarding a threshold requirement for eligibility.  No further due process, notification or assistance is necessary in this claim.

VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance in a "high demand" occupation for unemployed, eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014. 

VRAP offered  up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants were ineligible to receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

The regulations regarding payment of VA educational benefits state that VA will not pay educational benefits for a course from which the veteran withdraws or receives a non-punitive grade, unless the veteran withdraws because he is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015).  If the veteran was not ordered to active duty, and did not have any mitigating circumstances, the effective date of a course from which he or she withdrew or received a non-punitive grade will be the beginning of the term.  However, if mitigating circumstances are shown, or the appellant received a punitive grade, the benefits will be reduced or discontinued effective the last date of attendance.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2015) (emphasis added). 

The term "full-time" enrollment is defined as enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270(c); see also 38 C.F.R. § 21.4272(a).  

In this case, at the time of his application in March 2013, the Veteran's circumstances rendered him eligible for VRAP benefits, as he met the requirements set forth above.  In that regard, there is no material dispute that the Veteran was at least 35 years of age but not more than 60 years of age when he applied for VRA benefits in March 2013; that he was discharged from active duty service under conditions other than dishonorable; and was unemployed when he submitted his application.  There is also no dispute that he was not eligible to receive educational assistance under chapter 30 (or other chapters defined in VRAP).  There is no evidence that the Veteran has been rated totally disabling by reason of unemployability; nor was there any evidence that he was enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section.  It also appears that he timely submitted to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary requires.  See 38 U.S.C.A. § 4100, VRAP Note (e).

There is also no dispute that his course of training in project management at the community college of his choosing (1) is approved under chapter 36 of 38 U.S.C.A. § 3670 ; (2) is offered by a community college or technical school; (3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); (4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and (5) began on or after July 1, 2012.  See 38 U.S.C.A. § 4100, VRAP Note (b).

Based on the Veteran's VRAP eligibility and full-time enrollment in his project management community college curriculum, the Veteran was awarded VRAP benefits for several semesters of coursework, with the last award for the semester spanning from January 13, 2014 to March 31, 2014, with a monthly benefit of $1648.00, as set forth in a January 2014 award letter.  However, because of a conflict between his employment schedule and one of the courses for which he had registered, the Veteran "dropped," or unenrolled, from this course on January 21, 2014, during the "drop period" at his community college, thereby allowing him to unenroll without academic penalty.  This enrollment reduced the Veteran from a 12-hour course credit enrollment and full-time student status (as apparently defined by the Veteran's educational institution) to a 9-hour course credit enrollment and part-time student status.  

Because there is no dispute that the Veteran ceased his full-time community course load on January 21, 2014, and because VRAP benefits are only to be paid to veterans enrolled in a full-time course of study, the RO's discontinuance of his VRAP education benefits as of January 21, 2014 was proper.  Further, the discontinuance was in keeping with the numerous prior advisories, set forth in bold type in letters in sent to the Veteran in March 2013, August 2013, and January 2014, that the Veteran's VRAP benefits were contingent upon his full-time course load enrollment.  

Because the Veteran asserted "mitigating circumstances" requiring him to unenroll from this course, namely the conflict between his dropped course and his employment hours, the VA ceased his benefits as of the date he unenrolled from this course and was no longer taking a full-time student course load, January 21, 2014.  If the Veteran had not asserted any such mitigating circumstances, VA regulations would require that the Veteran's VRAP educational benefits were discontinued as of January 13. 2014, the date the term in question commenced.  

The crux of the Veteran's appeal is that he believes his "mitigating circumstances," namely his employment conflict requiring him to unenroll from this course, should be sufficient to allow the continuance of his VRAP benefits.  The Veteran asserts that the purpose of the VRAP program is to further a Veteran's employment prospects and does not prohibit a veteran from being employed while receiving VRAP benefits (apparently it is only required that a veteran be unemployed when applying for such benefits, as set forth above, not that he or she maintain unemployment).  Accordingly, the Veteran asserts that he should not be deemed ineligible to receive VRAP benefits because his employment created a course conflict.  While the Board finds the Veteran's argument sympathetic, the Board is without legal authority to grant the Veteran the benefit he seeks, as the legislation enacted by Congress setting forth the requirements of enrollment in VRAP unequivocally requires that the participants can only maintain their eligibility by continuing a full-time course of study.  While the RO implemented the "mitigating circumstances" exception set forth in VA regulations to cease the Veteran's benefits on the day he unenrolled from a course and thus unenrolled from a full-time course of study (rather than ceasing his benefits on the day the term began), there is no legal means available to VA that allows VA to continue VRAP benefits when a Veteran is not enrolled in full-time course of study.  

In short, full-time enrollment is a threshold requirement for maintaining VRAP eligibility.  As the evidence establishes that the Veteran ceased to meet this requirement as of January 21, 2014, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The discontinuance of VRAP benefits as of January 21, 2014 was proper; this aspect of the appeal is denied.



REMAND

With regard to issue of whether the Veteran's debt of $548.33, resulting from the overpayment of VRAP benefits, was validly created, the method by which the RO calculated the amount of the Veteran's debt is unclear from the current record before the Board (and has not been explained to the Veteran).  In that regard, for the time period in question, namely January to March of 2014, the record fails to reflect the amounts paid to the Veteran from the time his benefits were awarded in January 2014 until he informed VA that he was no longer a full-time student in March 2014, and what portion of that paid amount the Veteran was not entitled to receive based on his change in student status.  Thus, an accounting of these amounts is required for appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an accounting of the amount of VRAP educational benefits paid to the Veteran from January 2014 to March 2014, and set forth the calculation for determining the amount of overpayment of benefits and the Veteran's resulting debt of $548.33, and so advise the Veteran.  

2.  Finally, readjudicate the Veteran's claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


